Citation Nr: 0725351	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

Procedural History

The veteran served on active duty from April 1972 until June 
1973.  
  
In a December 2003 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine  granted 
the veteran's claim of entitlement to service connection of 
PTSD.  A 30 percent disability rating was assigned.

In January 2005, the Togus RO received the veteran's claims 
of entitlement to an increased disability rating for service-
connected PTSD and TDIU.  A September 2005 rating decision of 
the RO in Philadelphia denied the veteran's TDIU claim.  An 
increased 50 percent disability rating was assigned for the 
veteran's service-connected PTSD.  The veteran disagreed with 
the newly-assigned PTSD disability rating and the denial of 
TDIU and initiated this appeal.  The appeal was perfected by 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2006.

Original jurisdiction over this matter now rests with the RO 
in Boston, Massachusetts

In April 2007, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the Boston RO.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Representation
 
The veteran was represented by an attorney who retired.  At 
the time of the veteran's hearing, he advised that he 
intended to proceed without representation.  



Issues not on appeal

In the veteran's September 2005 Notice of Disagreement, his 
then-representative indicated that the veteran was also 
seeking an earlier effective date for service connection for 
PTSD.  In the veteran's August 2006 substantive appeal, he 
again requested the assignment of an earlier effective date 
for service connection for PTSD.  That claim has not yet been 
adjudicated by the RO, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's PTSD manifests as social isolation and 
moderate industrial impairment.  

2.  The veteran's sole service-connected disability is PTSD.  
The evidence of record demonstrates that the veteran's PTSD 
in and of itself does not prevent the veteran from following 
substantially gainful employment.  The evidence shows that 
the veteran's unemployment has been caused by non-service 
connected shoulder and knee disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 70 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].


After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims of entitlement to an increased 
disability rating and TDIU in a letter dated April 23, 2005, 
prior to the initial adjudication of his claim.  By this 
letter, the veteran was specifically informed as to "what 
the evidence must show"
with respect to both the increased rating and TDIU claims.  
See the April 23, 2005 VCAA letter, pages 6 and 7. 

In the April 2003 VCAA letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  The letter 
further advised him of the criteria of a successful claim of 
entitlement to an increased disability rating for PTSD and 
the elements of a successful claim of entitlement to TDIU.  

Finally, the Board notes that the April 2005 letter expressly 
notified the veteran 
"If there is any other evidence or information that you 
think will support you claim, please let us know.  If you 
have any evidence in your possession which pertains to your 
claim, please send it to us."  See the April 23, 2005 VCAA 
letter, page 5.  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not required.  Concerning 
the veteran's PTSD claim, as has been discussed above he has 
received ample notice as to what is required for an increased 
disability rating.  Moreover, an increased rating is being 
granted in this decision.  It is not the Board's 
responsibility to an assign an effective date therefor.  The 
Board is confident that prior to doing so the agency of 
original jurisdiction will provide the veteran with 
appropriate notice under Dingess.  Therefore, remanding the 
matter for additional notice as to these elements would 
result in needless delay to no one's benefit and constitutes 
harmless error.  

With respect to the veteran's TDIU claim, the matter of 
degree of disability is inapplicable in a TDIU claim.   With 
respect to effective date, because the claim was denied by 
the RO and now is being denied by the Board, the matter of 
the assignment of an effective date is moot.     

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes the veteran's Social Security Administration (SSA) 
disability records, private and VA medical and psychological 
treatment records and reports of VA examinations.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  In April 2007 the veteran presented 
personal testimony before the undersigned Veterans Law Judge 
at a Travel Board hearing.  A copy of that transcript has 
been associated with the veteran's VA claim folder.   

Accordingly, the Board will proceed to a decision on the 
merits.

1. Entitlement to an increased disability rating for service-
connected PTSD, currently evaluated as 50 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   
See 38 C.F.R. § 4.130 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the Rating Schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  

Schedular rating

The veteran's PTSD is currently evaluated as 50 percent 
disabling.  The medical evidence of record regarding the 
current nature and severity of the veteran's PTSD is limited.  
The veteran has testified that he has not participated in any 
treatment for PTSD in over a year.  See the transcript of the 
April 2007 hearing, page 4.  

During the course of the appeal, the veteran was referred for 
a VA compensation and pension examination in May 2005.  The 
examiner's findings at that time were severe PTSD.  With 
respect to employment, the examiner found that there was 
marked interference with employment without true 
unemployability.  The examiner additionally found profound 
social maladjustment.  

The veteran's personal relationships are exceedingly limited.  
Specifically, the veteran testified that he was divorced 
three times (most recently during the course of this appeal), 
had no children of his own and had limited contact with his 
family of origin.  See the hearing transcript, page 3.  He 
further reported that he had no friends and denied any 
participation in any kind of social activity.  Id, page 4.    

There are other indications that the veteran's PTSD symptoms 
are significant.  
The May 2005 VA examiner assigned a GAF score of 30, which as 
discussed above is indicative of serious impairment in 
communication or judgment or inability to function in almost 
all areas.    

With respect to suicidal ideation, an October 2003 
examination report noted a history of a suicide attempt in 
1995.  The December 2004 and February 2005 treatment records 
as well as the May 2005 VA examination showed no indication 
of current suicidal thoughts, however.   

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the May 2005 VA examination noted ongoing and 
constant anxiety, but without true panic attacks.  Concerning 
anxiety, the veteran suffers from severe sleep disturbance in 
the form of nightmares and resulting insomnia and 
sleeplessness, as noted in the October 2003 and May 2005 
examinations and in treatment records.  

There is no evidence of spatial disorientation.  At the time 
of the October 2003 VA examination the veteran's hygiene was 
described as "adequate", and a December 2004 VA psychiatry 
progress note described the veteran's appearance as "clean 
cut."     

The evidence in the form of the May 2005 examination shows a 
moderate memory problem without a total break down in 
orientation.  

The veteran clearly has difficulty in adapting to stressful 
circumstances (including work or a worklike situation) and an 
inability to establish and maintain effective relationships.  
In that regard, moderate industrial impairments were found by 
both VA examiners.  However, while the veteran's symptoms 
would clearly cause reduced reliability and productivity in a 
work setting, the evidence does not show deficiencies in most 
areas pertaining to employment.  A February 2005 treatment 
record noted loss of work due to physical, not mental health, 
symptoms.  
The veteran's ability to communicate has not been 
compromised, and he remains oriented to time and place and 
retains sufficient memory and cognitive skills to perform 
work.  According to the medical evidence the veteran's 
primary symptoms present as social rather than workplace 
maladaptation.  

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's social life and somewhat less so 
impacts his industrial capabilities.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD  is 
more serious than the "reduced reliability and productivity" 
contemplated by the 50 percent level, and more closely 
approximates "deficiencies in most areas" as contemplated by 
the criteria for a 70 percent disability rating.  
See 38 C.F.R. § 4.7 (2006).  

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, supra.  However, for reasons 
expressed immediately below, the Board has concluded that the 
evidence does not support a conclusion that the veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 100 percent disability 
rating.

The medical records do not show a gross impairment in thought 
process. Nor is there evidence of persistent delusions or 
hallucinations.  At the May 2005 VA examination, there was no 
sign of any delusional framework being present.

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although the veteran had difficulty 
with a girlfriend in 1995, there is no recent evidence of any 
episode of violence.  Although as discussed above the veteran 
has difficulty dealing with others, there is no evidence of 
any behavior which could be described as "grossly 
inappropriate".  Indeed, he was capable of representing 
himself at the April 5, 2007 hearing, as is evidenced in the 
hearing transcript.

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene). There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  As 
noted above, the veteran was described as being "clean 
cut".
 
There is no evidence that the veteran is disoriented as to 
time or place. 
The reports of the May 2005 and October 2003 VA examinations 
reveal that the veteran was oriented to time and place.  
There is nothing in the treatment records which contradicts 
those findings.  

The evidence is also not consistent with memory loss of close 
relatives, his former occupation, or his own name.  The 
reports of the May 2005 and October 2003 VA examinations show 
that the veteran was oriented to his name and that he was 
able to report his family history and work history.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of social impairment, with 
deficiencies in most areas, consistent with a 70 percent 
rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms. Rather, based on the medical evidence, the Board 
finds that those symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  
Despite demonstrated difficulties with respect to social 
relationships, the veteran is clearly able to maintain 
minimal function socially, as he has been able to maintain 
minimal contact with his family of origin.  Hence, while the 
veteran may have difficulty coping with others, the evidence 
does not demonstrate total social impairment.  Moreover, the 
level of impairment demonstrated is contemplated in the 
assignment of the 70 percent disability rating.  

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating and the 70 
percent disability rating will be assigned.  

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected PTSD.  If the veteran wishes to have VA 
consider the matter of an extraschedular rating, he should 
contact the RO.   

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD. To that 
extent, the appeal is allowed.



2. Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a) (2006).  
The Court noted the following standard announced by the 
United States Eighth Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran is seeking entitlement to TDIU.  As has been 
discussed in the law and regulations section above, TDIU may 
be awarded on either a schedular basis or an extraschedular 
basis.  As explained below, in this case only the schedular 
basis need be considered.

Initial matter

The Board is aware of the Court's decision in Bernard v. 
Brown, 4 Vet. App. 384 (1993) [when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

In this case, the RO has adjudicated the veteran's TDIU 
claim, so it appears that there are no Bernard problems.  
Moreover, even assuming for the sake of argument that the 
Board's grant of a 70 percent rating for PTSD somehow 
triggers Bernard considerations, the veteran has been 
accorded ample opportunity to explain why PTSD, which is his 
only service-connected disability, caused unemployability no 
matter at what level it is rated.  Thus, there is no 
prejudice to the veteran in the Board's considering the TDIU 
claim.        

Schedular basis

The veteran is service-connected for PTSD, which is currently 
70 percent disabling. This is his only service-connected 
disability. The assigned 70 percent rating meets the criteria 
for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) 
(2006). 

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that non service-
connected physical disabilities, rather than PTSD 
symptomatology, renders him unable to secure and follow a 
substantially gainful occupation.

The veteran has been granted Social Security Administration 
(SSA) Disability Compensation.  The July 2001 disability 
determination indicated that the veteran's disabling 
conditions included a left knee and a right shoulder 
disability.  Significantly in the Board's opinion, the SSA 
did not find that the veteran's mental health symptomatology 
contributed to his disability and unemployment.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) 
[holding that VA's duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight to 
such evidence in determining whether to award or deny VA 
benefits]. 

The Board places great weight of probative value on the SSA 
findings, which appear to be supported by competent medical 
evidence and the veteran's own statement of his condition.  
While this determination is not binding on VA, it is 
pertinent to the specific matter under consideration, namely 
the existence of a disability picture consistent with a 
unemployability.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993) [while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.]  
The Board places great weight of probative value on the SSA 
determination that physical problems, not mental health 
symptoms, are the source of the veteran's unemployment. 

In addition, the medical and other evidence of record, 
including the veteran's own statements, unquestionably 
indicates that his physical problems, in particular his knee 
disabilities, cause him to be unable to work.  There is 
evidence that the veteran has undergone numerous surgical 
procedures on his knees and right shoulder.  Moreover, during 
the October 2003 VA examination, the veteran evidently 
indicated that "he has been out of work for many years 
because of his knees."  

Setting aside the veteran's physical complaints, there is 
nothing in the veteran's VA examinations of mental health 
treatment records which indicate that the veteran's PTSD 
symptomatology would prevent him from following substantially 
gainful employment.  The symptomatology associated with the 
veteran's service-connected PTSD has been described in some 
detail above in connection with the first issue on appeal.  
Although due to anxiety and depression the veteran would 
undoubtedly experience difficulty adapting to a worklike 
setting, the medical evidence in the form of the October 2003 
VA examination report demonstrates that the veteran 
experiences only a "moderate" industrial impairment due to 
PTSD.  

The May 2005 VA examination contained no finding of 
unemployability, simply that the veteran's symptoms would 
cause difficulty with employment.  The Board has assigned a 
70 percent disability rating for the veteran's PTSD precisely 
because the level of occupational impairment evidenced in the 
record is significant.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board does not find that this level of disability renders the 
veteran unable to secure or follow a substantially gainful 
occupation. 
  
Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).   Thus, 38 C.F.R. § 4.16 (b) does not 
have to be addressed by the Board in the instant case, 
because 38 C.F.R. § 4.16 (a) is applicable.  
See Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. 
Brown, 6 Vet. App. 532 (1994) citing McNamara v. Brown,  14 
Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code of 
Federal Regulations, provides a discretionary authority for a 
TDIU rating in cases where § 4.16(a) does not apply." 
(emphasis added)].  
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU.  The benefit sought on appeal 
is accordingly denied.








ORDER

Entitlement to an 70 percent disability rating for service-
connected post-traumatic stress disorder is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits..  

Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


